DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 1, and added new claim 13 on 06/13/2022.

Response to Arguments
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 8,568,549).  
	Regarding claim 1, Meyer teaches a fiber bundle device comprising:
an affixing head configured to affix fiber bundles that have been cut in advance to a predetermined length, one by one, to an affixing surface under heating and/or pressure (Figure 8, item 184 and Col 4, Ln 15-32) wherein the affixing head including:
a heater configured to heat the fiber bundles and/or the affixing surface (Col 4, Ln 51-60 and Col 9, Ln 16-27); and
a feeder configured to hold and/or convey a fiber bundle that is being affixed by the affixing header during an affixing operation of affixing the fiber bundles by the affixing head (Col 9, Ln 17-27). 

Given that the heater and feeder are incorporated into a single structure, the heater would move together with the feeder in a direction along the affixing surface and would be configured to heat the fiber bundle that is being affixed from a surface thereof that faces toward the affixing surface. 

Regarding claim 2, Meyer teaches the apparatus as applied to claim 1, wherein the affixing head is attached to an articulated robot (Figure 1, item 176). 

Regarding claim 3, Meyer teaches the apparatus as applied to claim 1, further comprising:
a fiber bundle storage configured to store the fiber bundles (Figure 1, item 22; Figure 7; and Col 13, Ln 17-25);
a fiber bundle supplier configured to supply the fiber bundles stored in the fiber bundle storage to the affixing head (Figure 8, item 26 and Col 15, 42-52). 
	
	Regarding claim 4, Meyer teaches the apparatus as applied to claim 1, wherein at least a part of each fiber bundle is impregnated with resin in advance (Figure 7 and Col 8, ln 20-31).

	Regarding claim 5, Meyer teaches the apparatus as applied to claim 4, wherein the fiber bundles include carbon fiber (Col 9, Ln 56-60) and the resin is a thermoplastic resin (Col 14, Ln 2-16). 


	Regarding claim 6, Meyer teaches the apparatus as applied to claim 2, further comprising:
a fiber bundle storage configured to store the fiber bundles (Figure 1, item 22; Figure 7; and Col 13, Ln 17-25);
a fiber bundle supplier configured to supply the fiber bundles stored in the fiber bundle storage to the affixing head (Figure 8, item 26 and Col 15, 42-52). 

	Regarding claim 7, Meyer teaches the apparatus as applied to claim 2, wherein at least a part of each fiber bundle is impregnated with resin in advance (Figure 7 and Col 8, ln 20-31).

	Regarding claim 8, Meyer teaches the apparatus as applied to claim 3, wherein at least a part of each fiber bundle is impregnated with resin in advance (Figure 7 and Col 8, ln 20-31).

	Regarding claim 9, Meyer teaches the apparatus as applied to claim 6, wherein at least a part of each fiber bundle is impregnated with resin in advance (Figure 7 and Col 8, ln 20-31).

Regarding claim 10, Meyer teaches the apparatus as applied to claim 7, wherein the fiber bundles include carbon fibers (Col 9, Ln 56-60) and the resin is a thermoplastic resin (Col 14, Ln 2-16).

Regarding claim 11, Meyer teaches the apparatus as applied to claim 8, wherein the fiber bundles include carbon fibers (Col 9, Ln 56-60) and the resin is a thermoplastic resin (Col 14, Ln 2-16).

Regarding claim 12, Meyer teaches the apparatus as applied to claim 9, wherein the fiber bundles include carbon fibers (Col 9, Ln 56-60) and the resin is a thermoplastic resin (Col 14, Ln 2-16).

	Regarding claim 13, Meyer teaches the apparatus as applied to claim 1.
Given that the heater and feeder are incorporated into a single structure, the feeder would be configured to move together with the heater in the direction along the affixing surface and configured to feed the fiber bundle that is being affixed relative to the affixing surface. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742